 

Case 2:10-cv-14360-DPH-MKM ECF No. 401, PagelD.19307 Filed 12/22/20 Page 1 of 7

v\

Clerk of the Court

The United States District Court

For The Eastern District of Michigan
Southern Division

U.S. Courthouse

 

231 W. Lafayette Blvd.
Detroit, Michigan 48226
Courtroom of Judge Denise Page Hood
Case No. 2:10-cv-14360-DPH- MKM
The Shane Group, Inc. etc. al
Plaintiffs
V.
Blue Cross Blue Shield of Michigan,

Defendant,

RESPONSE TO PROPOSED ORDER APPROVING VARNUM SETTLEMENT

Page 1 of 7

 
 

 

Case 2:10-cv-14360-DPH-MKM ECF No. 401, PagelD.19308 Filed 12/22/20 Page 2 of 7

Class Counsel emailed a copy of this “Proposed Order Approving Varnum Settlement”
to this appellant at 4:15 pm on December 09, 2020 which was six business hours
before the settlement hearing which did not provide any amount of reasonable time to
adequately prepare a written response which could not have been delivered in time
before the hearing and there was certainly not enough time to adequately prepare for an

oral argument presentation.

This proposed settlement is adverse to this appellant, all existing claimants and up to

seven million member class and should not be approved because it would be illegal.

This proposed order should have been filed as a motion and put on the public docket
and was not, but rather sent as a word document directly to the court bypassing court
rules regarding ex part communications which keeps it secret from the public and class
making it an illegal submission. Upon receipt of the proposed order, the
objector/appellant sent an email to Class Counsel stating he had concerns and there

was no response. He then offered to meet and confer and still no response.

The proposed order makes material changes to the existing settlement that the parties
had no right to make by changing the claims and distribution process that were already
in place which was not part of the remand order by the Sixth Circuit. These changes

benefit Varnum’s clients at the expense of the existing claimants by reducing the

Page 2 of 7
 

 

Case 2:10-cv-14360-DPH-MKM ECF No. 401, PagelD.19309 Filed 12/22/20 Page 3 of 7

existing claimant’s damage reimbursement amounts without a hearing, our knowledge

or consent taking money out of our pockets.

The parties and court, unilaterally and without required notice to the class, chose to
hold a hearing and make a secret deal made behind the backs of the existing claimants
as well as the seven million member class and the Sixth Circuit by acquiescing to
Varnum’s and Appellees demands by allowing claims that are twenty five months late
to be counted as timely. (November 08, 2018 to December 10, 2020). The parties are
not only allowing those claims to be counted as timely, but they are also arranging for
Varnum’s clients only to file new and supplemental claims as well for the next forty

seven days (From December 10, 2020 to January 29, 2021).

The huge, “Houston we have a problem” here settlement is the Appellees and named
plaintiffs are intentionally choosing not to notice the existing claimants and seven
million member class of these two new claim windows thereby prohibiting them from
participating in the process. Allowing both types of claims to be filed reduces this
appellant’s as well as the other existing claimants damage reimbursement amounts
without providing us the opportunity to respond to this one sided deal. We have a right
to be noticed, file comments, objections, file claims and be given the opportunity to opt
out but we can’t because a well thought out notice plan is missing, but the participants

see absolutely nothing wrong with this.

Page 3 of 7
 

 

Case 2:10-cv-14360-DPH-MKM ECF No. 401, PagelD.19310 Filed 12/22/20 Page 4 of 7

There was no cause and no good cause shown why the participants thought allowing
twenty six month old late claims should be counted as timely, why supplemental and
new claims should allowed thereby reducing claimants existing damage amounts is OK
without input from the negatively affected class members. It was really done to get this

deal so Varnum would drop their appeal.

Class Counsel and named plaintiffs are illegally choosing not to implement a notice
program because Class Counsel does not want spend another $1.2 million in notice
costs. In addition, they would have to pay for the unknown increased claims

administrator costs that are now going to be incurred.

Class Counsel is paying for this next $1.2 million curative notice fee plus costs like last
time, see Manual for Complex Litigation, Fourth, Pg 269 Note 752, Pg 317 second to
last paragraph, Pg 321 second to last paragraph Notes 917, 919, 921.

From https://public.resource.org/scribd/8763868.pdf

There is nothing on the class website allowing for anyone to submit a claim online
where the vast majority of already submitted claims came from because the claim
submission part of the website has been shut down for a long time now. Varnum’s
clients have been able to file claims with their counsel who submits them directly to

Blue Cross Blue Shield of Michigan since December 10, 2020.

Page 4 of 7

 
 

Case 2:10-cv-14360-DPH-MKM ECF No. 401, PagelD.19311 Filed 12/22/20 Page 5 of 7

Varnum’s clients have had a three week head start filing their claims but there is still a

 

lack of notice to the rest of the seven million member class notifying them of the

ability to file supplemental and new claims.

The deadline to file a claim in this matter was November 8, 2018. That deadline is now

passed and no further submissions will be accepted.

© 2014-2018 Epig All rights reserved | | Version: 1.0.0.93 | Updated: 10/21/2020 6:31:40 PM
https://www.michiganhospitalpaymentslitigation.com/Home/Closed
See https://www.michiganhospitalpaymentslitigation.com/Home/Documents

Last seen December 22, 2020

So, Class Counsel and named plaintiffs have, for a third time in six years, violated their
fiduciary obligations owed to the entire class as well as violating Rule 23(e)1, 2, 3, 4
with specificity, 23(e)(1)\(b), 23(e)(1)(c) 23(e)(2), 23(b)(3), 23(g)(4), due process and
the Rules of Professional Conduct. This proposed settlement requires proper notice be
given to the class and a hearing under Rule 23(e)(2). Right now the proposed order if

approved would be manifest error and abuse of discretion making it reversible error.

I hereby certify under penalty of perjury that all of the above is true and accurate to the

best of my knowledge.

Christopher Andrews, Pro se objector P.O. Box 530394 Livonia, MI 48153-0394

T. 248-635-3810 E. caaloa@gmail.com Dated December 22, 2020

Page 5 of 7

 
 

Case 2:10-cv-14360-DPH-MKM ECF No. 401, PagelD.19312 Filed 12/22/20 Page 6 of 7

 

Certificate of Service

I hereby certify under penalty of perjury that on this day December 22, 2020 I mailed
two copies of this document (one is a chamber’s copy) to the Clerk of the Court via
first class certified mail to the address on page one with copies sent to class counsel,

defense counsel and counsel for the Varnum objectors via first class mail to the

addresses below. | LGB Mone

Christopher Andrews, Pro se objector, P.O. Box 530394 Livonia, MI 48153-0394
T. 248-635-3810 E. caaloa@gmail.com

Attention; Daniel Hedlund
Gustafson Gluek Pllc

Canadian Pacific Plaza

120 South Sixth Street, Suite 2600
Minneapolis, MN 55402

Sherman & Sterling LLP
Todd Stenerson

401 9th Street, NW Suite 800
Washington, DC 20004

Perrin Rynders

Varnum LLP

PO Box 352

Grand Rapids, MI 49501-0352

Page 6 of Y
 

Case 2:10-cv-14360-DPH-MKM ECF-No. 40.

eT

I

7019 1640 O000 b703 4746

   

P.O. Box 530394

Christopher Andrews
Livonia, MI 48153-0394 :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ECElye
JAN 97 2094

CLER
US. DIsTRITEICE

Clerk of the Court
United States District Court

For the Eastern District Of Michigan |

231 W. Lafayette aivd.
Detroit, Mi 48226

53
agua W¥o ooo 6203 3?

TRICT COURT

313 Filed 12/22/20 Page 7 of 7

lle

il

 

 

 
